Citation Nr: 0913557	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-37 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to 
March 27, 2008, for right ankle strain, and in excess of 10 
percent thereafter.

2.  Entitlement to an initial compensable evaluation prior to 
March 27, 2008, for left ankle strain, and in excess of 10 
percent thereafter.

3.  Entitlement to an initial compensable evaluation prior to 
March 27, 2008, for right shoulder impingement syndrome, and 
in excess of 20 percent thereafter.

4  Entitlement to an initial compensable evaluation prior to 
March 27, 2008, for lumbosacral strain, and in excess of 10 
percent thereafter.

5.  Entitlement to a 10 percent disability evaluation for 
multiple noncompensable service connected disabilities under 
38 C.F.R. § 3.324, both prior to and subsequent to March 27, 
2008.

6.  Entitlement to an initial compensable evaluation for 
status post fracture and open reduction internal fixation 
(ORIF) of the right zygomaticomaxillary with craniofacial 
plates (hereinafter "right facial fracture").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

A Department of Defense (DD) Form 214, Certificate of Release 
or Discharge from Active Duty verifies that the Veteran 
served on active duty from May 1989 to July 2003, with almost 
seven years of prior active duty.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which awarded service connection for the 
disabilities on appeal and assigned noncompensable 
evaluations effective from August 2003.  By way of this 
decision, the RO also denied the Veteran's claim for 
entitlement to a 10 percent evaluation based upon multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  

In April 2007, the Board remanded the issues on appeal for 
additional development.  The Veteran was afforded new 
examinations in March 2008.  

By way of a June 2008 rating decision, the RO awarded 
increased disability ratings effective March 27, 2008 (the 
date of the VA examination), as follows: 20 percent for right 
shoulder impingement syndrome; 10 percent for left ankle 
strain; 10 percent for right ankle strain; and 10 percent for 
lumbosacral strain.  As the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, these claims remain in controversy since less 
than the maximum benefit available was awarded.  See AB v. 
Brown, 6 Vet. App. 35 (1993). 

The claim of entitlement to an initial compensable evaluation 
for a right facial fracture is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Prior to March 27, 2008, the service connected right 
ankle strain caused no more than degenerative changes on 
radiographic reports, but was not productive of painful 
limitation of motion of the ankle.  

3.  From March 27, 2008, the service connected right ankle 
strain caused no more than moderate limitation of motion, but 
was not productive of astragalectomy, malunion of the os 
calcis or astragalus, ankylosis of the subastragalar or 
tarsal joint, or ankylosis of the ankle in plantar flexion or 
dorsiflexion.

4.  Prior to March 27, 2008, the service connected left ankle 
strain caused no more than degenerative changes on 
radiographic reports, but was not productive of painful 
limitation of motion of the ankle.  

5.  From March 27, 2008, the service connected left ankle 
strain caused no more than moderate limitation of motion, but 
was not productive of astragalectomy, malunion of the os 
calcis or astragalus, ankylosis of the subastragalar or 
tarsal joint, or ankylosis of the ankle in plantar flexion or 
dorsiflexion.

6.  Prior to March 27, 2008, the service connected right 
shoulder impingement syndrome was productive of no more than 
subjective complaints of pain; however, arthritis was not 
confirmed by x-ray and there was no objective demonstration 
of painful motion or limitation of the major arm at the 
shoulder level.

7.  From March 27, 2008, the service connected right shoulder 
impingement syndrome was productive of some decreased motion, 
but was not shown to cause limitation of the major arm midway 
between the side and shoulder level.

8.  Prior to September 26, 2003, the service connected 
lumbosacral strain was not shown to be productive of 
characteristic pain on motion, slight limitation of motion, 
intervertebral disc syndrome (IVDS) requiring physician 
prescribed bed rest, or ankylosis of the lumbar spine.

9.  Between September 26, 2003,  and March 27, 2008, the 
service connected lumbosacral strain was not shown to be 
productive of: forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

10.  From March 27, 2008, the service connected lumbosacral 
strain has not been shown to be productive of: forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

11.  The Veteran had two or more non-compensable disabilities 
prior to March 27, 2008; however, the medical evidence does 
not show that they interfered with normal employability.  

12.  From March 27, 2008, the Veteran has been awarded 
compensable ratings for service-connected disabilities 
involving his ankles, his right shoulder, and his back.      


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
right ankle strain have not been met for the period prior to 
March 27, 2008, nor have the criteria for a rating in excess 
of 10 percent been met for right ankle strain subsequent to 
March 27, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.171a, Diagnostic Codes 5010, 5270-5274 
(2008).

2.  The criteria for an initial compensable evaluation for 
left ankle strain have not been met for the period prior to 
March 27, 2008, nor have the criteria for a rating in excess 
of 10 percent been met for left ankle strain subsequent to 
March 27, 2008. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.171a, Diagnostic Codes 5010, 5270-5274 
(2008).

3.  The criteria for an initial compensable evaluation for 
right shoulder impingement syndrome have not been met for the 
period prior to March 27, 2008, nor have the criteria for a 
rating in excess of 20 percent been met for right shoulder 
impingement syndrome subsequent to March 27, 2008.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.171a, Diagnostic Codes 5010, 5200-5203 (2008).

4.  The criteria for an initial compensable evaluation for 
lumbosacral strain have not been met for the period prior to 
March 27, 2008, nor have the criteria for a rating in excess 
of 10 percent been met for lumbosacral strain subsequent to 
March 27, 2008.    38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293, 5295 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. §§ 4.1-4.14, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2008).  

5.  The criteria for a 10 percent disability evaluation for 
multiple noncompensable service connected disabilities prior 
to March 27, 2008, have not been met.  38 U.S.C.A. § 7104; 
38 C.F.R. § 3.324.

6.  From March 27, 2008, the claim for entitlement to a 10 
percent disability rating for multiple noncompensable 
service-connected disabilities is dismissed.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 3.324.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

By way of correspondence sent the Veteran in July 2003, VA 
complied with notification responsibilities pertaining to the 
Veteran's original claims for service connection.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims for 
service connection.  

Here, the Veteran's claims on appeal arise from his 
disagreement with the initial disability evaluations assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Pursuant to Board Remand, an additional VCAA letter was 
issued to the Veteran in May 2007, which notified him that in 
order to support the claims for increased ratings, it was 
necessary to submit evidence showing that the disabilities 
had worsened in severity.  The Veteran indicated in August 
2007, that he had no additional evidence to submit in support 
of his claims.

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   The April 2004 and June 2008 
rating decisions included a discussion of the rating criteria 
utilized in the present case, and this criteria was set forth 
in further detail in the September 2004 statement of the case 
(SOC) and June 2008 supplemental statement of the case 
(SSOC).  The Veteran has been made well aware of the 
requirements for increased evaluations pursuant to the 
applicable diagnostic criteria.  Statements of the Veteran 
indicate awareness of the evidence necessary to substantiate 
the claims for higher evaluations and no further analysis in 
that regard is necessary. 

VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  The claims file 
includes the Veteran's service treatment records, post-
service VA and private treatment records, and reports of VA 
examination.  The reports from examinations as recently as 
March 2008 provide all the medical evidence required to 
properly rate the Veteran's disorders.

The VCAA provisions have been considered and complied with.  
The Veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the Veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).




I.  Increased Rating Claims

Criteria for Evaluating Disabilities

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath, 
1 Vet. App. at 594.  In general, the degree of impairment 
resulting from a disability is a factual determination and 
generally the Board's primary focus in such cases is upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (A claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made).  The 
analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the Veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R.§§ 4.10, 
4.40, 4.45.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

a.  Right and Left Ankle Disability, Before and After March 
27, 2008. 

Historically, service connection was awarded for left and 
right ankle strain and degenerative changes in the medial 
malleolous in an April 2004 rating decision.  Noncompensable 
ratings were assigned effective from August 2003.  The 
Veteran is appealing the original assignment of the 
noncompensable ratings.  As such, the severity of the 
disabilities at issue shall be considered from the initial 
assignment of the disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 126. 

As noted in the Introduction, in a June 2008 rating decision, 
the RO awarded increased 10 percent ratings effective from 
March 27, 2008.  As the Veteran contends that higher initial 
ratings are warranted prior to March 2008 and in excess of 10 
percent thereafter, his claims remain in controversy.  See 
AB, supra.  Specifically, the Veteran maintains that higher 
ratings are warranted for symptoms to include giving way of 
the ankles, swelling, loss of balance, and constant pain.  
See Veteran's statement dated in August 2007.

The Veteran's ankles have been rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under the provisions found at 
Diagnostic Code 5010, arthritis due to trauma shall be rated 
as degenerative arthritis, which is established by x-ray 
findings.  Degenerative arthritis is rated according to 
limitation of motion for the joint or joints involved, under 
the appropriated Diagnostic Code for the specific joint or 
joints involved.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is assigned where there is x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
A 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  Id.   

The appropriate Diagnostic Code for evaluating limitation of 
the ankles is under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Under this code section, a 10 percent rating is assigned for 
moderate limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a.  A 20 percent is assigned for marked limitation of 
motion of the ankle.  Id.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

There are other pertinent diagnostic criteria for rating 
ankle disabilities.  Here, however, the objective evidence of 
record does not contain findings of any of the following: 
ankylosis of the ankles (rated under Diagnostic Code 5270); 
ankylosis of subastragalar or tarsal joint in good or poor 
weight-bearing position (rated under Diagnostic Code 5272); 
malunion of the os calcis or astragalus with moderate or 
marked deformity (rated under Diagnostic Code 5273); or 
astragalectomy (rated under Diagnostic Code 5274).  38 C.F.R. 
§ 4.71a.  As such, ratings under these Diagnostic Codes are 
not for application.

Having carefully considered the Veteran's claims in light of 
the evidence of record, as well as the applicable law and 
regulation, the Board finds that disability to each the right 
and left ankle more closely approximates the currently 
assigned noncompensable ratings prior to March 2008, and 10 
percent ratings thereafter, and no higher evaluations are 
warranted at this time.  38 C.F.R. § 4.7.  Specifically, as 
will be explained in greater detail below, for the period 
prior to March 27, 2008, range of motion of the ankles is not 
found to be limited to a degree that is compensable under 
Diagnostic Code 5271.  38 C.F.R. § 4.71a.  Moreover, for the 
period from March 27, 2008, there is no objective evidence to 
warrant a rating in excess of 10 percent, as the ankles have 
not been productive of marked limitation of motion.

In this regard, service treatment records reveal the Veteran 
indicated in a March 2003 Report of Medical History that he 
was not receiving any treatment or taking any medication for 
his ankle disabilities.  He further indicated that he was 
taking no medications and that he had not missed any duty 
days since his last medical examination in March 2001.

Upon VA examination in July 2003, the Veteran again indicated 
that he had not lost any time off from work or sought 
treatment for any joint problems in the past 12 months.  He 
stated that he took Motrin four to five times a week.  The 
Veteran walked briskly without assistive device with a normal 
gait and posture.  He was able to walk on his heels and toes, 
as well as fully squat.  Examination of both ankles revealed 
20 degrees of dorsiflexion and 40 degrees of plantar flexion.  
There was no valgus or varus instability.  There was also no 
anterior or posterior drawer sign present.  X-rays showed 
degenerative changes.

VA outpatient treatment records dated in November 2004 simply 
show the Veteran complained of ankle pain and swelling.  
While the Veteran complained of ankle pain in May 2005, it 
was specifically noted that he had full range of motion in 
both ankles.  In February 2006, the examiner found no 
evidence of edema and was unable to elicit pain in the ankles 
upon examination.  Neurological examination was negative.  
Pain was felt to be secondary to excessive exercise and 
working as a policeman.  

Upon VA examination in March 2008, the Veteran indicated that 
he had not lost any time from work.  He complained of ankle 
pain and swelling, and he reported spraining his ankles on a 
weekly basis.  He used ankle braces.  Physical examination 
showed mild enlargement or puffiness of the ankle.  There was 
some discomfort on the outer aspect of the ankles on 
inversion.  There was no significant instability of ankles 
that could be demonstrated of the right ankle compared to the 
left ankle and no significant swelling was noted.  Sensation 
was intact.  Motor function was 5/5 in both lower 
extremities.  

Range of motion of the ankles was reported as follows: 5-10 
degrees bilateral dorsiextension; 30 degrees bilateral 
plantar flexion; 10 degrees bilateral inversion; and zero 
degrees bilateral eversion.  There were no corns or calluses 
on the bottom of his feet.  There was no significant 
tenderness.  X-rays showed bilateral medial malleoli avulsion 
injuries, which appeared chronic.  The examiner found no 
further loss of range of motion of the ankles secondary to 
any pain from repetitious movements of at least three times.  
There was also no loss of endurance, increase of fatigue, 
weakened movement, or incoordination.  The examiner stated 
that it would be speculation to say how much functional loss 
of motion of the ankles would occur during flare-ups.

Based on the evidence delineated above, for the period prior 
to March 27, 2008, a compensable rating is not warranted for 
disability involving either ankle.  While the Veteran's 
representative argued that the severity of the Veteran's 
ankle disabilities was just as bad prior to March 27, 2008 as 
it was since, there is no support for that argument 
demonstrated by the evidence of record.  From the Veteran's 
own admissions, he did not seek any treatment for his ankles 
in the year prior to the 2003 examination.  A March 2003 
Report of Medical History shows the Veteran had no treatment 
for his ankles since 2001.  

The Board considered the findings of DJD of the medial joint 
noted in 2003; however, painful limitation of motion of the 
ankles has not been objectively demonstrated so as to warrant 
a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003/5010.  Though he endorsed pain in 2003, examination of 
both ankles showed full dorsiflexion and only a 5 degree loss 
of plantar flexion bilaterally.  See 38 C.F.R. § 4.7a,  Plate 
II.  VA outpatient treatment records dated in May 2005 were 
even more positive, as these showed full range of motion in 
both ankles.  In February 2006, the VA treatment provider 
found no evidence of edema and was unable to elicit pain in 
the ankles upon examination.  Therefore, prior to March 27, 
2008, a compensable rating was not warranted for either ankle 
as there was no evidence consistent with moderate limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

It was not until the most recent examination in 2008, that 
there was uncontested findings of decreased range of motion 
of the ankles.  This finding of decreased range of motion, 
supports the increased ratings to 10 percent for each the 
right and left ankle disabilities, however, such loss in full 
range of motion does not approach the level of disability 
identified in the criteria as marked limitation of motion.  
As such an increased rating to 20 percent is not in order 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

There were complaints of ankle pain so the Board considered 
additional functional loss.  However, the VA examiner 
specifically stated there was no further loss of range of 
motion of the ankles secondary to any pain from repetitious 
movements or any loss of endurance, increase of fatigue, 
weakened movement, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  Despite the 
increase in disability as of March 2008, there has still been 
no objective evidence of astragalectomy, malunion of the os 
calcis or astragalus, ankylosis of the subastragalar or 
tarsal joint, or ankylosis of the ankle in plantar flexion or 
dorsiflexion to warrant a 20 percent rating.  38 C.F.R. 
§ 4.71a.

In sum, for the period prior to March 27, 2008, compensable 
ratings are not warranted for disability to either the right 
or left ankle disorders.  Additionally, ratings in excess of 
10 percent are not warranted for disability in either ankle 
for the period since March 27, 2008.  "Staged" ratings are 
not warranted for any period.  38 C.F.R. § 4.71a; See 
Fenderson, 12 Vet. App. at 126.  Should the Veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  

In reaching the conclusion above, the Board has addressed the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine may not be favorably applied in the 
instant appeal.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).    

b.  Right Shoulder Impingement Syndrome, Before and After 
March 27, 2008

Historically, service connection was awarded for right 
shoulder impingement syndrome in an April 2004 rating 
decision.  A noncompensable rating was assigned effective 
from August 2003.  The Veteran is appealing the original 
assignment of the noncompensable rating.  As such, the 
severity of the disability at issue shall be considered from 
the initial assignment of the disability rating to the 
present time.  See Fenderson, 12 Vet. App. at 126. 

As noted in the Introduction, in a June 2008 rating decision, 
the RO awarded an increased 20 percent rating effective from 
March 27, 2008.  As the Veteran contends that a higher 
initial rating is warranted prior to March 27, 2008, and in 
excess of 20 percent thereafter, his claim remain in 
controversy.  See AB, supra.  Specifically, the Veteran 
maintains that a higher rating is warranted for symptoms to 
include constant pain.  See Veteran's statement dated in 
August 2007.

The Veteran's right shoulder has been rated under the 
provisions found at Diagnostic Code 5010, arthritis due to 
trauma shall be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a.  However, the shoulder disability has been 
improperly rated as arthritis has not been established by x-
ray findings.  

The appropriate Diagnostic Code for evaluating the right 
shoulder disability is under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  Under this code section, a 20 percent rating is 
assigned for limitation of motion of the major arm at 
shoulder level.  38 C.F.R. § 4.71a.  A 30 percent rating is 
assigned for limitation of motion of the major arm midway 
between side and shoulder level.  Id.  A 40 percent rating is 
assigned for limitation of motion of the major arm to 25 
degrees from the side.  Id.   In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

There are other pertinent diagnostic criteria for rating 
shoulder disabilities.  Here, however, the objective evidence 
of record does not contain findings of any of the following: 
ankylosis of the scapulohumeral articulation (rated under 
Diagnostic Code 5200); impairment of the humerus (rated under 
Diagnostic Code 5202); or impairment of the clavicle or 
scapula (rated under Diagnostic Code 5233).  38 C.F.R. 
§ 4.71a.  As such, ratings under these Diagnostic Codes are 
not for application.

Having carefully considered the Veteran's claim in light of 
the evidence of record, as well as the applicable law and 
regulation, the Board finds that the right shoulder 
disability more closely approximates the criteria for the 
currently assigned noncompensable rating over the period 
prior to March 2008, that it more closely approximates the 
criteria for the 20 percent rating for the period thereafter, 
and that no higher evaluations are warranted at this time.  
38 C.F.R. § 4.7.  

In this regard, service treatment records reveal the Veteran 
indicated in a March 2003 Report of Medical History that he 
was not receiving any treatment or taking any medication for 
his right shoulder.  He further indicated that he was taking 
no medications and that he had not missed any duty days since 
his last medical examination in March 2001.

Upon VA examination in July 2003, the Veteran indicated that 
he last sought treatment for his right shoulder in 1999.  He 
indicated that he took Motrin four times a week.  The Veteran 
reported that his last physical test in service was in 2002 
when he did 60 push-ups.  The Veteran denied any treatment 
for the right shoulder in the past 12 months.  Examination of 
the right shoulder revealed forward flexion to 180 degrees, 
abduction to 180 degrees, and external and internal rotation 
to 90 degrees.  There was crepitation, subluxation, or 
apprehension on the right shoulder examination.  X-rays of 
the right shoulder were negative.  

The examiner noted the Veteran had limitation in frequent 
bending, stooping, lifting heavy weight, and reaching over 
his shoulder due to chronic pain.  The examiner indicated 
however, there was no evidence of further limitation either 
due to loss of motion, incoordination, weakness, or flare-up 
of the shoulder.  

VA outpatient treatment records dated in May 2005 simply show 
the Veteran complained of shoulder pain.  In February 2006, 
the examiner found no evidence of edema in the right shoulder 
and was unable to elicit pain in the shoulder upon 
examination.  Neurological examination was negative.  Pain 
was felt to be secondary to excessive exercise and working as 
a cop.  

Upon VA examination in March 2008, the Veteran indicated that 
he had not lost any time from work.  He complained of right 
shoulder pain when he abducted at 90 degrees.  The Veteran 
was able to take his shirt off over his head fairly easily 
with no complaint of pain when the arm was flexed about 130 
degrees.  

Range of motion was as follows: abduction 100 degrees; 
forward flexion 160 degrees (pain above 80 degrees); internal 
rotation 40 degrees; and external rotation 45 degrees.  There 
was some grimacing with active motion.  There was no 
objective evidence of pain with repeated motion.  There was 
also no additional limitations after three repetitions, to 
include range of motion, fatigue, lack of endurance, 
weakness, or incoordination.  The examiner was unable to say 
whether there was additional functional loss of motion of the 
shoulders during flare-ups without resorting to mere 
speculation.  X-rays were normal.  

Based on the evidence delineated above, a compensable rating 
for the period prior to March 2008 is not warranted.  While 
the Veteran's representative argued that the Veteran's level 
of disability was as severe prior to March 2008 as it was 
found to be since, this assertion is not supported by the 
evidence of record.  From the Veteran's own admissions, at 
the time of the VA examination in 2003, he did not seek any 
treatment for his shoulder since 1999.  

As stated at the outset, the x-ray evidence of record has not 
established the presence of right shoulder arthritis.  Thus, 
even assuming painful limitation of motion of the shoulder 
was objectively demonstrated, a higher 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003/5010, would 
not be warranted.  Though the Veteran endorsed pain in 2003, 
examination of right shoulder revealed full range of motion.  
See 38 C.F.R. § 4.7a,  Plate I.

In February 2006, the VA treatment provider found no evidence 
of edema and was unable to elicit pain in the right shoulder 
upon examination.  Therefore, a compensable rating was not 
warranted for the right shoulder for the period prior to 
March 2008, as there was no x-ray evidence of arthritis 
productive of painful motion or limitation of the major arm 
at the shoulder level.

Decreased range of motion of the right shoulder is not shown 
until the most recent examination in March 2008.  This 
finding supports the increased rating to 20 percent, and no 
higher, for the right shoulder disability from March 2008.  
Since there were complaints of pain, the Board considered 
whether the Veteran is further disabled due to additional 
functional loss.  The VA examiner specifically stated, 
however, that there was no further loss of range of motion of 
the right shoulder secondary to any pain from repetitious 
movements or any loss of endurance, increase of fatigue, 
weakened movement, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  While there is 
support for an increased rating to 20 percent for the right 
shoulder from March 2008, there has been no objective 
evidence of limitation of the major arm midway between the 
side and shoulder level so as to warrant to warrant an even 
higher rating of 30 percent.  38 C.F.R. § 4.71a.

In sum, for the period prior to March 27, 2008, a compensable 
rating is not warranted for disability to the right shoulder.  
Additionally, a rating in excess of 20 percent is not 
warranted for disability to the right shoulder for the period 
since March 27, 2008.  Further "staged" ratings are not 
warranted for any period.  38 C.F.R. § 4.71a; See Fenderson, 
12 Vet. App. at 126.  Should the Veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  

In reaching the conclusion above, the Board has addressed the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine may not be favorably applied in the 
instant appeal.  Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. 
App. at 55-57.    

c. Lumbosacral Strain Prior to and Since March 27, 2008

The Veteran's service-connected low back disorder is rated as 
noncompensable from August 1, 2003 until March 26, 2008, and 
at 10 percent from March 27, 2008.  The Veteran contends that 
a higher rating is warranted for each period.  Analysis of 
the Veteran's claims begins with a recitation of the 
applicable rating criteria.  


Revised Rating Criteria for Diseases and Injuries of the 
Spine
(effective September 22, 2002)

The criteria found at Diagnostic Code 5289 provided 
disability ratings for ankylosis of the lumbar spine as 
follows: 40 percent for favorable and 50 percent for 
unfavorable. 

The criteria at Diagnostic Code 5292 provided disability 
ratings for limitation of motion of the lumbar spine as 
follows: 10 percent for slight limitation; 20 percent for 
moderate limitation; and the maximum, 40 percent for severe 
limitation.  38 C.F.R. § 4.71a.

The criteria at Diagnostic Code 5293, indicate that 
intervertebral disc syndrome (IVDS) (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See Amendment to Part 4, 
Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

Lumbosacral strain is rated under criteria found at 
Diagnostic Code 5295, as follows: 10 percent for lumbosacral 
strain with pain on motion; 20 percent for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; and 40 
percent disabling for severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a. 

Revised Rating Criteria for Diseases and Injuries of the 
Spine
(effective September 26, 2003)

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine:  

For Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

        100% 	Unfavorable ankylosis of the entire spine;

        50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; and

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2003).  



Historically, in initiating the instant appeal, the Veteran 
disagreed with the initial noncompensable rating assigned for 
his service-connected chronic lumbar strain under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003) (now classified as 
lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2008)).  As such, the severity of the disability at 
issue is to be considered over the entire period from the 
initial assignment of a disability rating to the present 
time.  See Fenderson, 12 Vet. App. at 126.  

As noted in the Introduction, in a June 2008 rating decision, 
the RO awarded an increased 10 percent rating effective from 
March 27, 2008.  The Veteran contends that compensable rating 
is warranted prior to March 27, 2008, and that a rating in 
excess of 10 percent is in order for the period thereafter.  
Specifically, the Veteran maintains that a higher rating is 
warranted for symptoms to include pain and stiffness in the 
lower back.  See Veteran's statement dated in August 2007.

The Board notes that prior to filing his claim, the rating 
criteria for evaluating intervertebral disc syndrome (IVDS) 
were amended, effective from September 22, 2002.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  During the pendency of 
the appeal, the rating criteria for evaluating disabilities 
of the spine were amended, effective from September 26, 2003.  
See 68 Fed. Reg. 166, 51454-51458. (August 27, 2003).  VA's 
General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the Veteran.  If the application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
2000.  

The Veteran was provided notice of the regulation changes and 
his claim was considered by the RO under both the old and 
revised rating criteria.  Thus, the Board's decision to 
proceed in adjudicating this claim does not, therefore, 
prejudice the Veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As an initial matter, the Board has found no evidence of IVDS 
to warrant an increased rating under the criteria for rating 
IVDS based on incapacitating episodes effective from 
September 22, 2002, or from September 26, 2003.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).  The Board has also 
considered whether a separate disability rating would be 
appropriate for neurological findings appropriate to the site 
of the lumbar strain under the diagnostic codes pertinent to 
rating neurological disorders effective from September 26, 
2003; however, x-rays of the lumbar spine have been 
repeatedly negative and there has been no showing of nerve 
root involvement in the lumbosacral spine.  Neurological, 
sensory, and motor examinations were normal upon VA 
examinations in 2003 and 2008.  The Veteran also repeatedly 
denied any bowel or bladder dysfunction associated with his 
back.  Consequently Diagnostic Codes addressing these 
symptoms are not applicable to rating the Veteran's back 
problems.

Having carefully considered the Veteran's claim in light of 
the evidence of record, as well as the applicable law and 
regulation, the Board finds that the Veteran's lumbosacral 
strain more closely approximates the criteria for the 
currently assigned noncompensable rating for the period prior 
to March 27, 2008, and the criteria for a 10 percent rating 
for the period from March 27, 2008.  38 C.F.R. § 4.7.  

From the effective date of service connection in August 2003 
to March 27, 2008, the Veteran received a noncompensable 
rating.  As discussed above, regulations for rating spine 
disabilities changed during this period.  The change was 
effective September 26, 2003.    

Under the criteria in effect for rating spine problems prior 
to September 26, 2003, the Veteran's lumbar strain was 
assigned a noncompensable rating under Diagnostic Code 5295.  
The objective evidence of record dated prior to September 
2003 does not contain evidence of lumbosacral strain with 
characteristic pain on motion to warrant an increased, 10 
percent rating.  38 C.F.R. § 4.71a. (2003).  Additionally, 
the evidence did not show ankylosis of the lumbar spine or 
slight limitation of motion of the lumbar spine to warrant a 
compensable rating based on Diagnostic Codes 5289 and 5292.  
Id. 
 
Specifically, service treatment records reveal the Veteran 
indicated in a March 2003 Report of Medical History that he 
was not receiving any treatment or taking any medication for 
his back.  He further indicated that he had not missed any 
duty days since his last medical examination in March 2001.

Upon VA examination in July 2003, the Veteran indicated that 
he last sought treatment for his back in 1996.  He indicated 
that he took Motrin four times a week.  The Veteran reported 
that his last physical test in service was in 2002 where he 
did 60 push-ups and 80 sit-ups and ran one and half miles in 
12 minutes.  Examination of the back revealed no localized 
tenderness.  Forward flexion was to 90 degrees, right and 
left lateral bending was to 30 degrees, and bilateral 
rotation was to 30 degrees.  Sitting and supine straight leg 
raising were negative.  There was no motor weakness, atrophy, 
or radicular neurological deficit present.  X-rays of the 
lumbar spine were negative.  

Based on these findings, a rating in excess of noncompensable 
is not warranted under the criteria in effect prior to 
September 26, 2003.

Between September 26, 2003, and March 27, 2008, the Veteran's 
lumbosacral strain disability has been assigned a 
noncompensable rating under Diagnostic Code 5237, which is 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  The Board finds that the objective 
evidence of record between this time period does not support 
a compensable rating, as there has been no showing of forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a 
(2004).

VA outpatient treatment records dated in 2004 and 2005 are 
negative for complaints referable to the back.  In February 
2006, despite complaints of back pain, the examiner found no 
evidence of edema and was unable to elicit pain in the back 
upon examination.  Neurological examination was negative.  
The Veteran denied any radicular back pain.  Pain was felt to 
be secondary to excessive exercise and working as a cop.  

Based on these findings, a rating in excess of noncompensable 
is not warranted under the revised criteria in effect from 
September 26, 2003, through March 26, 2008.

Beginning March 27, 2008, the Veteran's lumbosacral strain 
disability has been assigned a 10 percent rating under 
Diagnostic Code 5237, which is rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  While 
findings on a March 2008 VA examination documented an 
increase in the severity of the Veteran's back symptoms to 
meet the criteria for an increased, 10 percent rating, the 
evidence of record does not show findings which would support 
a rating in excess of 10 percent.  Specifically, there is no 
objective evidence of symptoms approaching the criteria for 
the next higher, 20 percent rating - forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a 
(2008).

On VA examination in March 2008, the Veteran complained of 
back pain and stiffness.  Exercise and medication helped 
alleviate symptoms.  Physical examination of the back 
revealed tightness with no muscle spasm.  The Veteran stood 
up with his legs abducted about 30-40 degrees.  Forward 
flexion was 70 degrees.  Lateral flexion was approximately 20 
degrees and extension was approximately 10 degrees.  X-rays 
were unremarkable.  

The Veteran was diagnosed with chronic lumbar strain.  The 
examiner found that there was no further loss of range of 
motion of the back secondary to pain after at least three 
repetitive tests or any loss of endurance, increase in 
fatigue, weakened movement, or incoordination.  The examiner 
concluded that it would be speculation to indicate how much 
functional loss of motion of the back there was during flare-
ups.  

The Board has considered functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness; however, there was no painful motion, fatigue, lack 
of endurance, weakness, or incoordination of the lumbar spine 
at any time.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  
Vet. App. at 206-7.  

In sum, while the Veteran's representative argued that the 
severity of the Veteran's  back disability was as bad prior 
to March 27, 2008 as it was since that date, this assertion 
is not supported by the evidence of record.  Based on the 
evidence delineated above, a compensable rating is not 
warranted for lumbosacral strain prior to March 27, 2008, nor 
is a rating in excess of 10 percent warranted any time 
thereafter.  Additional "staged" ratings, are not 
warranted.  38 C.F.R. § 4.71a; See Fenderson, 12 Vet. App. at 
126.  Should the Veteran's disability picture change in the 
future, he may be assigned a higher rating.  See 38 C.F.R. 
§ 4.1.  

In reaching the conclusion above, the Board has addressed the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine may not be favorably applied in the 
instant appeal.  Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. 
App. at 55-57.    

Extraschedular Rating

In reaching this decision, the Board has considered the issue 
of whether any of the Veteran's service-connected 
disabilities presented an exceptional or unusual disability 
picture that would render impractical the application of the 
regular schedular standards and warrant referral to the 
appropriate officials for consideration of an extraschedular 
rating.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996).  The Board finds that the 
objective evidence does not support a finding that any of his 
service connected conditions interfere markedly with 
employment.  There is nothing in the record to distinguish 
his case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disabilities.  The Veteran remains employed and by his own 
admission has not lost any days from work.  There is no 
evidence revealing frequent periods of hospitalization.    

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned ratings adequately compensate the Veteran for the 
nature and extent of severity of his disabilities.  
Therefore, in the absence of exceptional factors, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  


II.  Multiple Noncompensable Disabilities

Prior to March 27, 2008

In an April 2004 rating decision, the RO awarded service 
connection for bilateral ankle strain, right shoulder 
impingement syndrome, lumbosacral strain, right facial 
fracture, and a right eyebrow scar.  Noncompensable 
evaluations were assigned effective from August 2003.  

The Veteran contends that he should be awarded entitlement to 
a 10 percent disability evaluation for multiple 
noncompensable service connected disabilities under 38 C.F.R. 
§ 3.324.

The law provides that whenever a veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the 1945 Schedule for Rating 
Disabilities, the rating agency is authorized to apply a 10 
percent rating, but not in combination with any other rating.  
38 C.F.R. § 3.324.

In the present case, prior to March 27, 2008, service 
connection was in effect, with non-compensable evaluations 
assigned, for left ankle strain, right shoulder impingement 
syndrome, right ankle strain, right facial fracture, scar 
over the right eyebrow, and lumbosacral strain.   

In July 2003, the Veteran was afforded a VA examination.  The 
Veteran was employed as a security guard for a private 
security company in Washington, D.C.  The Veteran indicated 
that he had not been off of work for any illness, injury, or 
sickness in the 12 months prior to the examination.  He also 
denied any treatment or evaluation of any condition in the 12 
months prior to the examination.  He informed the examiner 
that his last physical test was in October 2002, in which he 
ran 1.5 miles in 12 minutes, did 60 pushups and 80 sit-ups.  
He also indicated that he played basketball four to five 
times a week for up to two hours.

The Veteran did not set forth any specific arguments as to 
why he was entitled to a 
10 percent disability rating for his non-compensable service-
connected disabilities prior to March 27, 2008.  The Board 
would note that at the time of the March 27, 2008, VA 
examination the Veteran remained employed as a security 
office.  He again denied any time lost from work during the 
12 months prior to the examination.  The Veteran specifically 
informed the examiner that the "pain [was] not bad enough to 
take off."

Although the Veteran had two or more non-compensable 
disabilities prior to March 27, 2008, the medical evidence 
does not show that they were of "such character as clearly to 
interfere with normal employability".  38 C.F.R. § 3.324.  
The Veteran has submitted no evidence suggesting interference 
with employability as a result of his service connected 
disabilities prior to March 27, 2008.  As such, there is no 
basis for a 10 percent rating based on multiple non-
compensable disabilities prior to March 27, 2008.  

From March 27, 2008

A June 2008 rating decision, awarded increased disability 
ratings effective March 2008 as follows: 20 percent for right 
shoulder impingement syndrome; 10 percent for left ankle 
strain; 10 percent for right ankle strain; and 10 percent for 
lumbosacral strain.  As the Veteran has separate compensable 
service-connected disabilities from March 27, 2008, the claim 
for a 10 percent disability evaluation for multiple 
noncompensable service-connected disabilities is rendered 
moot.  38 C.F.R. § 3.324.

As of March 27, 2008, there no longer remains a claim in 
controversy and the appeal is dismissed.   


ORDER

Entitlement to an initial compensable evaluation prior to 
March 27, 2008, for right ankle strain, and in excess of 10 
percent thereafter, is denied.

Entitlement to an initial compensable evaluation prior to 
March 27, 2008, for left ankle strain, and in excess of 10 
percent thereafter, is denied.

Entitlement to an initial compensable evaluation prior to 
March 27, 2008, for right shoulder impingement syndrome, and 
in excess of 20 percent thereafter, is denied.

Entitlement to an initial compensable evaluation prior to 
March 27, 2008, for lumbosacral strain, and in excess of 10 
percent thereafter, is denied.

Prior to March 27, 2008, the claim of entitlement to a 10 
percent disability evaluation for multiple noncompensable 
service connected disabilities under 38 C.F.R. § 3.324 is 
denied.

From March 27, 2008, the claim of entitlement to a 10 percent 
disability evaluation for multiple noncompensable service 
connected disabilities under 38 C.F.R. § 3.324 is dismissed.



REMAND

The Veteran has also filed a claim for entitlement to an 
initial compensable evaluation for a right facial fracture.  
A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

Historically, in initiating the instant appeal, the Veteran 
disagreed with the initial noncompensable rating assigned for 
his service-connected right facial fracture.  As such, the 
severity of the disability at issue is to be considered over 
the entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson, 12 Vet. App. at 
126.  

The Veteran maintains that under Esteban v. Brown, 6 Vet. 
App. 259 (1994), the RO failed to consider entitlement to 
service connection for all separate manifestations and 
residuals of the status post fracture of the right 
zygomaticomaxillary complex and ORIF with craniofacial plates 
in connection with his original claim for compensation.  
(Emphasis added).  He specifically alleges additional 
disabilities caused by the right facial fracture, to include 
scars of the eyelid and cheek, facial hypethesias, eye 
sensitivity to light, runny nose, and headaches.  

As noted in the Introduction, the matter was previously 
before the Board in April 2007.  At that time, the Board 
determined that the Veteran should be afforded a nose, sinus, 
larynx, and pharynx examination by a physician with 
appropriate expertise to determine the nature and extent of 
all the residuals from the Veteran's service-connected right 
facial fracture.  

While the Veteran was afforded a VA face examination and 
diagnosed with rhinitis, headaches, right facial hypesthesia, 
and right facial scars, the examiner failed to indicate 
whether these findings were additional disabilities related 
to the zygomaticomaxillary complex fracture.  As the remand 
orders of the Board were not complied with, further remand is 
mandated due to the RO's failure to follow the directives in 
the Board's remand.  Stegall v. West, 11 Vet. App. 268 
(1998). 

Accordingly, this case must again be remanded to effectuate 
the evidentiary development necessary to fully and fairly 
adjudicate the Veteran's claim.  The RO/AMC is directed to 
the specific development instructions delineated in the 
numbered paragraphs below.  

1.  The RO must make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded examination(s) 
for the purpose of identifying each and 
every residual caused by his inservice 
facial fracture.  As noted above, and in 
the Veteran's statements, these residuals 
possibly include problems involving the 
nose, scarring, sinus, larynx, and 
pharynx.  The Veteran should be afforded 
an examination or examinations by 
physician(s) with appropriate expertise 
to determine the nature and extent of all 
the residuals of the Veteran's service-
connected right zygomaticomaxillary 
fracture.  The Veteran's claims folder 
must be available to, and reviewed by, 
the examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should offer an opinion as to whether 
scars of the eyelid and cheek, facial 
hypethesias, eye sensitivity to light, 
runny nose, headaches, and any other 
disability found on examination, are 
residual disabilities related to the 
zygomaticomaxillary complex fracture.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations 
and affords him an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claim.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


